

115 HRES 975 IH: By the People Resolution
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 975IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Sarbanes (for himself, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Mr. Aguilar, Ms. Barragán, Mr. Bera, Mr. Beyer, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown of Maryland, Mrs. Bustos, Mr. Butterfield, Mr. Capuano, Mr. Cartwright, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Cohen, Mr. Connolly, Mr. Courtney, Mr. Crist, Mr. Crowley, Mr. Cummings, Mrs. Davis of California, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Ms. DelBene, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Doggett, Mr. Ellison, Ms. Eshoo, Mr. Espaillat, Ms. Esty of Connecticut, Ms. Frankel of Florida, Mr. Gallego, Mr. Garamendi, Mr. Gene Green of Texas, Mr. Al Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Ms. Hanabusa, Mr. Hastings, Mr. Heck, Mr. Higgins of New York, Ms. Norton, Mr. Huffman, Ms. Jayapal, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mr. Krishnamoorthi, Mr. Clay, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mr. Lawson of Florida, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. Loebsack, Ms. Lofgren, Mr. Lowenthal, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Mr. McGovern, Ms. Kuster of New Hampshire, Mr. McNerney, Mr. Meeks, Mr. Moulton, Mr. Nadler, Mrs. Napolitano, Mr. Nolan, Mr. Norcross, Mr. O'Halleran, Mr. O'Rourke, Mr. Pallone, Mr. Pascrell, Mr. Perlmutter, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Ms. Roybal-Allard, Mr. Ruppersberger, Ms. Sánchez, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Scott of Virginia, Mr. Serrano, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Sherman, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Ms. Titus, Mr. Tonko, Ms. Tsongas, Mr. Vargas, Ms. Velázquez, Mr. Walz, Ms. Wasserman Schultz, Ms. Maxine Waters of California, Mrs. Watson Coleman, Mr. Welch, Mr. Yarmuth, Ms. Blunt Rochester, Ms. Bonamici, Ms. Brownley of California, Mr. Veasey, Mr. DeFazio, Ms. Jackson Lee, Mr. Payne, Mrs. Lowey, Mr. Gonzalez of Texas, Mr. Vela, Mr. Brady of Pennsylvania, Mrs. Murphy of Florida, Mr. Thompson of California, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Ms. Bass, Ms. Rosen, Mr. Costa, Mr. Peters, Ms. Meng, Mr. Ryan of Ohio, Mr. Rush, Mr. Kihuen, Mr. Carson of Indiana, Mr. Ruiz, Ms. Moore, Mr. Carbajal, and Mr. Foster) submitted the following resolution; which was referred to the Committee on House Administration, and in addition to the Committees on the Judiciary, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that Americans have a right to fair
			 representation and that America’s democratic institutions are in urgent
			 need of repair to provide greater responsiveness and accountability to the
			 people through critical reforms that empower the American voter,
			 strengthen our Nation’s ethics laws, and fix our broken campaign finance
			 system.
	
 1.Short titleThis resolution may be cited as the By the People Resolution. 2.PurposeIt is the purpose of this resolution to express the sense of the House of Representatives that Congress should advance a comprehensive set of political reforms to restore trust in, and integrity to, our institutions of democracy. Such reforms will—
 (1)empower the American voter; (2)strengthen our Nation’s ethics laws; and
 (3)fix our broken campaign finance system. IEmpowering the American Voter 101.Expanding access to the ballot boxIt is the sense of the House of Representatives that—
 (1)the right to vote for all Americans is sacrosanct and rules for voting and election administration should protect the right to vote and promote voter participation;
 (2)in recent years, we have witnessed unprecedented efforts to turn back the clock and erect barriers to voting for disabled, minority, young, elderly, and low-income Americans; and
 (3)Congress should respond by modernizing the electoral system to— (A)improve access to the ballot;
 (B)enhance the integrity and security of our voting systems; and (C)ensure greater accountability for the administration of elections.
 102.Promoting national automatic voter registrationIt is the sense of the House of Representatives that— (1)America is stronger when more Americans participate in the political process;
 (2)across the Nation, voter registration models at best are outmoded, and present barriers for eligible Americans to have their voices heard at the ballot box and, at worst, are under assault from attempts to limit access; and
 (3)Congress should advance reforms to automate the registration of millions of eligible voters, thereby improving registration files and election security, all the while helping to build a more representative electorate.
 103.Ending partisan redistricting by establishing state-based independent commissionsIt is the sense of the House of Representatives that— (1)fair representation demands Congressional districts be drawn without undue political influence and gamesmanship;
 (2)a partisan arms race has broken out, with majority parties in the States crafting district lines to maximize political advantage;
 (3)the public has lost confidence in the way that Congressional districts are drawn; and (4)Congress should put an end to this partisan arms race and require all States to establish independent, multi-party citizen redistricting commissions to draw open, transparent, and fair statewide district maps after each decennial census.
 104.Restoring the integrity of the Voting Rights ActIt is the sense of the House of Representatives that— (1)we must remain vigilant in protecting every American’s right to vote, regardless of race, color, or creed;
 (2)systemic voter discrimination and intimidation still occurs in communities across the country; (3)the Supreme Court, in Shelby County v. Holder, struck down core provisions of the Voting Rights Act, undermining decades-long protections for communities of color that faced historic and continuing discrimination; and
 (4)Congress should restore protections for voters in States with a recent history of discrimination and bolster prophylactic protections for those communities with a history of voter disenfranchisement.
 105.Protecting the integrity of the election systemIt is the sense of the House of Representatives that— (1)the security of election systems must be improved;
 (2)attacks from hostile actors, both foreign and domestic, must never compromise the integrity or security of our election system; and
 (3)Congress must advance comprehensive reforms to protect and harden our election system, providing the resources and tools to our State and local partners to ensure attempts to undermine our election system remain unsuccessful.
				IIStrengthening Our Nation’s Ethics Laws
 201.Ending the revolving door of special interests into and out of governmentIt is the sense of the House of Representatives that— (1)the line between public service and private interests is too often blurred, because government positions are regularly filled with industry insiders who work to secure undue access and influence for their former employers, and that this preferential treatment is later used to secure for those same individuals future employment and profit, fueling a cycle of exploitative government service;
 (2)the public is rightly disgusted by this revolving door into and out of government, and as stewards of the public trust, government officials should be— (A)required to submit to a stringent set of ethical guidelines that restrict their engagement on matters directly related to past employment; and
 (B)prohibited from seeking immediate employment after their government tenure with private interests with business related to their government service.
					202.Expanding ethics laws to apply to the president and to promote greater accountability of the chief
 executiveIt is the sense of the House of Representatives that— (1)government officials at every level, including the Office of the President and Vice President, should be held to the highest ethical standards;
 (2)government service should not be a means to personal profit, nor should conflicts of interest cloud the judgment of our Nation’s leaders;
 (3)all existing and applicable ethics laws and protocols to prevent conflicts of interest should apply to the Office of President and Vice President; and
 (4)candidates for President and Vice-President should be required to disclose their tax returns as a condition of their candidacy, as the electorate deserves to be provided with the necessary information to determine if an individual can pursue the public interest unencumbered by private conflicts of interest.
 203.Reforming the Office of Government EthicsIt is the sense of the House of Representatives that— (1)the entirety of the Federal Government, and the public servants who comprise it, must comply with all relevant ethics laws and regulations;
 (2)it has become apparent that— (A)there are significant differences in the ways that certain agencies, government employees, and political appointees abide by the relevant ethics statutes; and
 (B)the existing enforcement tools are deficient; (3)Americans are right to expect their public servants to be free from conflicts of interest; and
 (4)Congress should bolster compliance across the Federal Government and ensure those charged with overseeing the law have the necessary tools of enforcement.
 204.Updating the Lobbying Disclosure Act and prohibiting bundled campaign contributions from lobbyistsIt is the sense of the House of Representatives that— (1)all Americans have the right to petition their government, as granted by the First Amendment;
 (2)the modern-day lobbying industry has abused this right, deploying sophisticated tactics to maximize their influence and to minimize transparency and public scrutiny of their actions;
 (3)the American people deserve to know who is influencing their representatives in Congress; (4)professional lobbyists should not be able to circumvent campaign finance contribution limits to gain improper access and influence Congress to advance the positions of their clients; and
 (5)Congress should act to impose stronger lobbying rules and prohibitions. 205.Strengthening bribery laws to guard against public officials profiting from public serviceIt is the sense of the House of Representatives that—
 (1)public servants, both elected and unelected, should not use public office for personal profit; (2)recent court cases have narrowed the scope of existing bribery laws, inviting unscrupulous public officials to test the outer bounds of the law; and
 (3)Congress must act to ensure public servants do not use their public power for private gain or to enrich themselves, either directly or indirectly.
				IIIFixing Our Broken Campaign Finance System
 301.Empowering small donors and diminishing the influence of big money campaign donorsIt is the sense of the House of Representatives that— (1)concentrated money in politics has corroded the public’s trust in their representatives and their ability to provide fair representation, and is undermining faith in the institutions of democracy;
 (2)to reduce corruption or the appearance of corruption from the undue influence of the wealthy and well-connected donors in our politics, Congress should enact bold reforms to our campaign finance system that increase and multiply the power of small dollar donors in our democracy; and
 (3)these reforms can provide everyday Americans, and the candidates they support, with the tools they need to compete with big money, enabling a new generation of candidates to run and win office, ultimately building a Congress that is more responsive to the public interest, not the special interests.
 302.Disclosing secret money and promoting transparency of political spendingIt is the sense of the House of Representatives that— (1)undisclosed secret money is a scourge on our democracy and denies voters the information they need to make informed political decisions;
 (2)when individuals or organizations enter the political town-square to voice their opinions, they should do so openly, honestly, and with the full benefit of transparency;
 (3)in recent years hundreds of millions of dollars have poured into our political system from undisclosed sources due to a series of ill-advised court decisions, lax enforcement, and a failure to update donor disclosure laws; and
 (4)Congress should strengthen our campaign finance disclosure laws to shine a bright light on this shadowy political spending and on the sponsors of campaign advertisements, thereby giving Americans the information they need to make informed political decisions.
				303.Amending the Constitution to reassert Congress’ authority to regulate political spending and to
 overturn the Citizens United rulingIt is the sense of the House of Representatives that— (1)Congress and the States should be able to regulate and set reasonable limits on the raising and spending of political money;
 (2)the Citizens United court case violated this principle by permitting unlimited political spending by nominally independent outside organizations;
 (3)in practice, this has created a new wild west of outside political spending, empowering the wealthiest few to exert even more control over our democracy; and
 (4)Congress should move to restore its authority to regulate the raising and spending of political money by passing a constitutional amendment to overturn Citizens United and other related rulings.
 304.Preventing foreign interference in our electionsIt is the sense of the House of Representatives that— (1)elections in the United States should be the sole province of the American people;
 (2)recent efforts by hostile foreign actors to disrupt our elections, and thereby our democracy, must be met with resolve; and
 (3)Congress should— (A)institute a robust set of reforms to create real-time transparency of political advertisements on all advertising platforms, ensuring all Americans have the information they need to judge the source and content of a given political advertisement; and
 (B)enact new, stronger prohibitions on political spending by foreign actors and on spending by domestic subsidiaries of foreign-owned corporations.
 305.Restoring function to the Federal Election CommissionIt is the sense of the House of Representatives that— (1)the Federal Election Commission needs urgent repair;
 (2)hamstrung by its partisan composition, the Commission has failed in recent years to live up to its mandate of enforcing Federal election law; and
 (3)Congress should enact sensible reform measures to restore the Commission’s ability to police campaign finance violations.
 306.Strengthening coordination law to prevent candidate-affiliated super pacsIt is the sense of the House of Representatives that— (1)independent political spending must remain independent or else it renders contribution limits to candidates ineffectual;
 (2)the efforts by some to evade or skirt existing campaign finance anticoordination law exposes the nominal independence of supposedly independent political spenders who are clearly affiliated with particular candidates; and
 (3)Congress should strengthen the an­ti­co­or­di­na­tion statute to— (A)shut down candidate-specific super PACs; and
 (B)effectively prohibit direct and indirect coordination between other outside spenders and candidates and parties.
					